Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  140761                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 140761
                                                                   COA: 286690
                                                                   Oakland CC: 2007-215573-FH
  ROY OWEN YARYAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2010                       _________________________________________
           p0616                                                              Clerk